Order filed January 27, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-14-00414-CV
                                    ____________

                        SHAWNA K. MILNE, Appellant

                                        V.

                         KOOROSH OLYAIE, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1045855

                                    ORDER

      Appellant’s brief was due December 22, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before February 26,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM